      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

DAVID EUGENE BOWMAN                                                                 PLAINTIFF

v.                                              CIVIL ACTION NO. 1:21-cv-00121-TBM-RPM

THE MCDONNELL LAW FIRM, P.A.
AND METLIFE LEGAL PLANS, INC.,
f/k/a HYATT LEGAL PLANS, INC.                                                    DEFENDANTS

                     REPLY IN SUPPORT OF MOTION TO REMAND

       David Eugene Bowman (“Bowman” or “Plaintiff”) presents his Reply in Support of

Motion to Remand under 28 U.S.C. § 1147(c), as follows:

                                      INTRODUCTION

       Under Dalvia, this Court should remand this case to state court.         Plaintiff’s claims

concern the quality of the legal services provided by MetLife’s plan attorney and do not require

interpretation of MetLife’s legal plan. MetLife’s legal plan fails to articulate any standard for

determining the competency of its attorneys. The standard for making a non-negligent referral to

an attorney is therefore defined by state law. MetLife’s legal plan does not conflict with state

law or otherwise attempt to establish any guidelines for referral to competent attorneys. In

addition, MetLife has failed to establish that the legal plan falls outside ERISA’s safe harbor.

MetLife simply cites to a contract that sets forth ministerial tasks to be performed by Meritor.

MetLife has produced no evidence that Meritor in fact endorsed the legal services plan or that a

reasonable employee would believe that Meritor remained anything but neutral as to MetLife’s

legal services plan. Accordingly, Plaintiff respectfully requests that this Court grant his Motion

to Remand.

I.     UNDER DALVIA, COMPLETE PREEMPTION FAILS TO EXIST.

       Contrary to MetLife’s arguments, Plaintiff’s Complaint against MetLife has always been
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 2 of 9




about the quality of the legal services provided to him by MetLife’s plan attorney, and Plaintiff’s

claims do not require interpretation of the legal plan. MetLife provided Plaintiff with an attorney

who provided Plaintiff with an antenuptial agreement. No one would seek referral to an

incompetent attorney. See Dukes, 57 F.3d at 359 (“[W]e hasten to add that while we have no

doubt that all concerned expected the medical services arranged for by the HMOs to be of

acceptable quality, this seems to us beside the point.”). The point is that Plaintiff received the

benefit of a referral to an attorney, and based on MetLife’s representations, Plaintiff believed his

legal needs were placed in competent hands. Yet, MetLife is incorrect when it baldly proclaims

that Plaintiff must interpret the legal services plan itself to prove its case. Plaintiff has not sued

MetLife for failing to provide him with an attorney. He has sued as to the quality of the benefits

received (i.e., a competent attorney), and MetLife has failed to establish that the legal services

plan articulates any particular standard, procedure, or criteria for providing those benefits.

       In Aetna Health Inc. v. Davila, 542 U.S. 200, 2010 (2004), the U.S. Supreme Court

established a two-part test for determining when state law claims are completely preempted by §

502(a). Under Davila, state law claims are completely preempted when (1) “an individual, at

some point in time, could have brought the claim” under § 502(a), and (2) “there is no other

independent legal duty implicated by a defendant’s actions.” Id.

       MetLife states in its Response, “Claims such as those asserted by Plaintiff based on

purported representations regarding plan benefits relate to and necessarily involve a review of

the subject plan.” Yet, MetLife simultanesoulsy provides no written selection criteria for the

attorneys within the legal plan that would require plan interpretation. The issue before this Court

is simply whether ERISA preempts Plaintiff’s state law action against MetLife where the legal

plan fails to articulate any standard whatsoever for the competency of the attorney under the plan




                                                  2
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 3 of 9




and requires no interpretation of the plan. The legal plan simply does not attempt to displace

state law as to the competency of attorneys. See, e.g., Dukes, 57 F.3d at 359 (“The relevant

inquiry is not whether there was an expectation of acceptably competent services, but rather

whether there was an agreement to displace the quality standard found in the otherwise

applicable law with a contract standard.”). MetLife has failed to establish that Plaintiff’s claims

require plan interpretation or that Plaintiff had a remedy for his state law claims when his claims

accrued. MetLife’s arguments are wholly conclusory in this respect.

       Attempting to distinguish Dukes, MetLife latches on to dicta that actually support

removal under the present facts:

       We also recognize the possibility that an ERISA plan may describe a benefit in
       terms that can accurately be described as related to the quality of the service.
       Thus, for example, a plan might promise that all X-rays would be analyzed by
       radiologists with a prescribed level of advanced training. A plan participant whose
       X-ray was analyzed by a physician with less than the prescribed training might
       well be entitled to enforce the plan's promise through a suit under § 502(a)(1)(B)
       to secure a denied benefit.

See Doc. #17 at p. 5 (citing Dukes, 57 F.3d at 358). While MetLife’s legal plan obviously

provides for referral for an attorney and Bowman would not have participated in the legal plan

without the plan’s existence, these broad realities fail to carry the day for MetLife. The legal

plan itself fails to address how MetLife determines the competency of the attorneys to which it

refers participants under the legal plan. In contrast, the possible scenario described above

envisions a plan explicitly articulating a level of advanced training or prescribed training for the

x-ray technician. The MetLife legal plan does not do so nor could it. To practice law, every

attorney has a bar license, but that bar license does not mean that he or she is competent to

handle every legal manner.         In making the referral for a particular legal need, MetLife

necessarily assumes obligations not spelled out in the plan, including finding not only a licensed

attorney but also one with the experience capable of handling the particular legal issue.


                                                 3
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 4 of 9




MetLife’s duties in doing so properly are not spelled out in the legal plan and, therefore, arise

from and are controlled by state tort law. Stated otherwise, Plaintiff’s claims will not benefit by

looking back to a legal plan that fails to articulate any standard whatsoever as to how MetLife

determined the competency of the plan attorneys. There is nothing to see in the plan itself about

how MetLife made these decisions. MetLife simply glosses over this fact.

       MetLife cites Hall v. Blue Cross/Blue Shield of Alabama, 134 F.3d 1063, 1064 (11th Cir.

1998). Hall, however, shows that preemption fails to exist under the instant facts. There, the

Plaintiff had surgery and incurred over $10,000 in medical expenses. She then filed suit alleging

that agents of Blue Cross fraudulently induced her to enroll in its plan based on material

misrepresentations about the scope of insurance coverage for preexisting conditions. The

Eleventh Circuit found complete preemption because the Plaintiff would have to look back to the

plan to establish her fraud claim. In Hall, the plan actually spelled out a scope for the insurance

coverage. In the instant case, there are no standards for referral to attorneys.

       Notably, MetLife also fails to speak as to the practical effects of allowing MetLife to

refer attorneys to plan participants without any recourse against MetLife due to ERISA

safeguards. Congress did not envision MetLife being able to refer attorneys to plan participants

without plan participants having any meaningful recourse due to MetLife’s negligent referral.

“As the Supreme Court has made clear, ERISA's principal goal ‘is to protect plan participants,’

not plan sponsors.” Greenbrier Hotel Corp. v. UNITE HERE HEALTH, 719 F. App'x 168, 178

(4th Cir. 2018) (citing Gobeille v. Liberty Mut. Ins. Co., ––– U.S. ––––, 136 S. Ct. 936, 946,

(2016) (quoting Boggs v. Boggs, 520 U.S. 833, 845 (1997)); ERISA § 2, 29 U.S.C. § 1001

(congressional findings and declaration of policy)). It is one thing for Congress to prevent the

states from disallowing legal plans to exist as whole or prescribing whether the legal plans are




                                                  4
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 5 of 9




required to be open or closed legal plans, for instance. It is another thing to disallow state tort

law to govern the negligent referral of attorneys to plan participants where the legal plan itself

does not set forth any standards for ascertaining the competency of the attorneys. Preemption in

this case helps protect plan sponsors and damages plan participants.

       As for a remedy under ERISA, in any negligent misrepresentation claim, there has to be

reasonable reliance and damages before a remedy can even be sought. If the plan participant

relies on the representations (i.e., the referral) of MetLife and is injured, the plan participant has

no remedy against MetLife if ERISA preempts his state law claims. MetLife itself recognizes

this fact when it states, Plaintiff’s claims “are all based on promises regarding plan benefits

allegedly made and broken before the subject legal services were provided.” The referral has

already been performed negligently and the damages have been incurred as a proximate result of

MetLife’s negligence, resulting in a state law claim for which the plan participant has no legal

remedy under ERISA against MetLife. No Plaintiff can travel back in time to get a redo on the

referral. Contrary to MetLife’s conclusory argument that a remedy exists under ERISA, the

second prong of Dalvia test is met. Plaintiff has no remedy under ERISA.

       Finally, MetLife relies on Winkler and In re Estate of Frappier, which address conflict

preemption under Section 502, while MetLife simultaneously contends the conflict preemption is

not relevant to the complete preemption analysis. MetLife’s reliance on the Order to Dismiss in

Winkler v. Hancock, et al, Case No. 2018-CA-006581-O, from the Circuit Court of the Ninth

Judicial Circuit in Orange County, Florida is misplaced. In Winkler, the circuit court relied on In

re Estate of Frappier, 678 So. 2d 884 (Fla. 4th DCA 1996) to find the claims against Hyatt to be

preempted under ERISA Section 514(a) because the beneficiary had not received a quantum of




                                                  5
       Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 6 of 9




benefits (i.e., a competent attorney). In re Estate of Frappier Court’s interpretation of Dukes, 57

F.3d at 361, is errant. In Dukes, the Third Circuit specifically stated,

        We will assume, without deciding, that the medical care provided (and not merely
        the plaintiffs’ memberships in the respective HMOs) is the plan benefit for the
        purposes of ERISA. We will also assume that the HMOs, either as a part of or on
        behalf of the ERISA plans, arrange for the delivery of those plan benefits.

The Dukes Court found that “arrang[ing] for the delivery of those plan benefits” included

selection of the providers to perform the medical treatment. Dukes’s Complaint, for instance,

alleged a claim based on the failure to select competent providers, which was assumed to be a

plan benefit. See Dukes v. U.S. Healthcare, Inc., 848 F. Supp. 39, 40 (E.D. Pa. 1994) (overruled)

(Dukes “alleges certain negligent acts on the part of USHC including the failure to exercise

reasonable care in selecting, retaining, screening, monitoring, and evaluating the other

defendants.”). On appeal, the Third Circuit reversed, holding that both the direct negligence and

the agency claim were not preempted as they related to the quality of the care, which necessarily

includes selection of the provider. The Dukes Court held this way despite assuming, without

deciding, that the provision of medical care and its arrangement was the plan benefit and

ultimately found that these claims did not fall under Section 502 for purposes of complete

preemption. This Court should rule the same here for purposes of complete preemption.

Plaintiff’s claims relate to the quality of benefit provided, not interpretation of the legal plan. As

stated, MetLife’s legal plan does not set forth any criteria to be interpreted.

        Because both Dalvia prongs are satisfied, this Court should grant Plaintiff’s Motion to

Remand.1

II.     THE SAFE HARBOR APPLIES TO THE METLIFE LEGAL PLAN.


1
  As conflict preemption is not relevant to complete preemption, Plaintiff simply incorporates by reference the
argument and authority in its Memorandum in Support of Opposition to MetLife’s Motion to Dismiss, which
address conflict preemption and establish why it does not apply in the instant case.


                                                      6
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 7 of 9




       MetLife continues to rely on a contract between Meritor and MetLife Legal Plans to

establish that Meritor played an active role in or endorsed the legal services plan. However,

MetLife has failed to provide any evidence that Meritor in fact undertook to perform any of the

alleged obligations in the contract. Simply because parties state obligations in contract does not

mean that they performed them as written. There are entire bodies of law on modifications of

contracts through performance. This is precisely why Plaintiff has requested discovery in this

case and Rule 56(f) Continuance.

       Moreover, MetLife has failed to even allege how Meritor took an active role in

determining employee eligibility. Did Meritor simply inform all employees and dependents that

they were eligible? Or, did Meritor establish some criteria for eligibility, other than simply being

employed. To ascertain the level of Meritor’s involvement, Plaintiff has requested discovery.

Without discovery, even MetLife is left making conclusory arguments about how much money

Meritor incurred due to the plan. In arguing that Meritor endorsed the plan, MetLife states,

       [Meritor] would have incurred both print and employee costs to print and
       distribute plan descriptions and to distribute enrollment materials to its
       employees. This was not a situation where Meritor sat back and simply allowed
       MLP to perform these functions. Meritor agreed to take on the responsibility for
       same. It had skin in the game, so to speak.

This argument is wholly conclusory. MetLife has prevented to evidence to this Court that

Meritor actually incurred any expenses or undertook any risks.          MetLife has produced no

pamphlets or in fact took any actions whereby a Meritor employee would reasonably believe that

Meritor had ever endorsed MetLife’s legal plan.

       Even assuming arguendo that Meritor undertook the obligations stated in the contract

provided by MetLife, the safe harbor exception still applies. As stated in Plaintiff’s

Memorandum in Support of Motion to Remand, MetLife has failed to establish that Meritor did




                                                 7
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 8 of 9




anything other than engage in ministerial tasks, including determining eligibility of plan

participants. In Ames v. Jefferson Pilot Fin. Co., 515 F. Supp. 2d 1050, 1057 (D. Ariz. 2007),

the United States District Court for the District of Arizona rejected the Defendant’s argument

that the plan at issue fell outside the safe harbor, despite making eligibility requirements:

       First, the Defendant maintains that selecting certain options for the Plan, such as
       requiring that its employees work for 30 days before reaching eligibility,
       demonstrates StorageTrac's involvement as more than a mere advertiser. It is
       undisputed that in completing Jefferson Pilot's application, StorageTrac was
       required to identify the number of its eligible employees, the minimum
       number of hours for an employee to be eligible for insurance, the waiting
       period before current employees were eligible, and the waiting period for
       new employees. In addition, StorageTrac also selected the elimination period, the
       benefit duration and the benefit percentage of monthly earnings. The Defendant
       argues that “[ ]these things demonstrate the thought and effort put into the
       formulation of the Plan by StorageTrac” and clearly show that StorageTrac was
       more than an advertiser. The Court disagrees. The fact that StorageTrac selected
       certain options from a list dictated by Jefferson Pilot when completing its
       application does not amount to an endorsement of the Plan. When an employer
       performs such activities as maintaining a list of eligible employees, selecting the
       specific benefit to be made available to its employees, selecting the specific
       elimination period to be made available to its employees, it is not deemed as
       endorsing the Plan. Zavora, 145 F.3d at 1121. Instead, it is performing the type
       of ministerial administrative duties that courts have held not to satisfy
       endorsement. See, e.g., Schwartz, 280 F. Supp. 2d at 943–44.

Relying on a conclusory contract without identifying the actual tasks that Meritor purportedly

undertook, MetLife has failed to establish that the safe harbor does not apply. The Court should

remand this case to state court.

                                          CONCLUSION

       For the reasons stated herein, Bowman respectfully requests this Court to grant his

Motion to Remand and to enter an Order remanding this case to the Circuit Court of Harrison

County, Mississippi, Second Judicial District for further proceedings.

       This the 6th day of July, 2021.




                                                  8
      Case 1:21-cv-00121-TBM-RPM Document 23 Filed 07/06/21 Page 9 of 9




                                                      Respectfully Submitted,

                                                      /s/ E. Taylor Polk
                                                      E. Taylor Polk
                                                      Counsel for Plaintiff

OF COUNSEL:
Michael A. Heilman (MSB No. 2223)
John W. Nisbett (MSB No. 103120)
E. Taylor Polk (MSB No. 103653)
Heilman Law Group, P.A.
Meadowbrook Office Park
4266 I-55 North, Suite 106
Jackson, Mississippi 39211
Telephone: (601) 914-1025
Facsimile: (601) 944-2915
mheilman@heilmanlawgroup.com
jnisbett@heilmanlawgroup.com
tpolk@heilmanlawgroup.com




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of the Court using the ECF

system, which sent notification to all counsel of record.

       This the 6th day of July, 2021.

                                                      /s/ E. Taylor Polk
                                                       E. Taylor Polk




                                                 9
